ATTORNEY GRIEVANCE COMMISSION * IN THE
OF MARYLAND * COURT OF APPEALS
* OF MARYLAND
Petitioner *
* Misc. Docket AG
v. * No. 17
* September Term, 2014
JOHN J. WOLOSZYN *
* In the Circuit Court
Respondent * for Baltimore City
*

Case No. 24-C-14-0036ll AG

*
******************************************#****

ORDER

Upon consideration of the Joint Petition for Indefinite Suspension By Consent filed
herein pursuant to Maryland Rule 16-772, in which Respondent acknowledged Petitioner can
produce sufficient evidence to establish that Respondent committed professional misconduct in
violation of Rules 8.l(b) and 8.4(a)-(d) of the Maryland Lawyers’ Rules of Professional
Conduct, it is this 'ztth day of september , 2014,

ORDERED, by the Court of Appeals of Maryland, that John J. Woloszyn, Respondent,
be, and he hereby is, indefinitely suspended by consent from the practice of law in the State of
Maryland, effective immediately; and it is further

ORDERED, that the Clerk of this Court, in accordance with Rule l6-772(d), shall strike
the name of John J. Woloszyn fi~om the register of attorneys in this Court and certify to the
Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all courts in this

State that the name of John J. Woloszyn has been so stricken.

/S/ Glenn T. Harrell, Jr.
Seni0r Judge